Title: Jno. Walke to the American Commissioners, 17 March 1778
From: Walke, Jno.
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Sirs
Bourdeaux 17th. March 1778
I have the Misfortune to Inform you that the Dispute Between Mr. B. and my Self was only Determind 15th Inst. After a Detention here of three Months and upwards. The Determination of the Parliment was that I had Leave to Depart Bourdeaux with my Vessell and Each party to pay for what Ever Expence we have been at for the Sute which has made the Matter faull Very Weighty on me. Mr. B. haveing more Intrust in Bourdeaux than my Self and I being an Intire Stranger made the matter go Greatly against me, have been Advis’d by Mr. Bondfeld and Mr. Delap to Send you my power of Attorny to Carry the Sute on Against B. If you think there is any Prospect of Recovering Damages, Mr. Delap will Send you the Differant Depositions and other Papers that is Requiset. I Believe the Matter Would have Gone in my Favr. had it not been for the Attorney General, who was Very Invetread againt me. Shall Leave Bourdeaux in a Day or two Gentlemen Your Most Obedient humble Servant
Jno. Walke
Honorable Benjamin Franklin Silas Dean & Arthur Lee Esqrs
 
Addressed: To / The Honorable Benjamin Franklin, / Silas Deane & Arthur Lee Esqr / Plenipotentiaries from the Thirteen / United States of America / at the Court of Versailles
Notation: Walke 17 March 1778 Reced. open from Dr. Franklin AL
